MANN, Judge.
William Allingham met someone at work he liked better than Neita, and at the final hearing on her complaint for divorce he griped about his agreement to pay $50 per week for the support of their two children, but elected to allow her to proceed to final decree rather than undergo the expense and delay of the full contest which would follow his repudiation of the stipulation. He earns more than $150 per week, but fell behind by $600. Figuring that a strong offense is *629the best defense, he sought modification. The trial judge arrived at what he thought was a sensible solution to the matter, and perhaps it would have been if both parties had accepted it. He warned Allingham that he would be sentenced to sixty days in jail upon the next failure to pay, but allowed him to attribute five dollars of the weekly fifty to the arrearage, thus modifying the judgment. She appeals, as she has a right to, and we must reverse, of course, there being no evidence of a lowered income or need.
The order modifying the judgment for support is reversed and remanded with directions to deny the petition. Such provision as the able circuit judge may make to allow for purging from contempt remains within his sound discretion.
HOBSON, C. J., and LILES, J., concur.